     Case 1:20-cv-04656-JGK-OTW Document 21 Filed 02/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JUAN CARLOS MARTINEZ ROSENDO,
                                               20-cv-4656 (JGK)
                     Plaintiff,
                                               ORDER
          - against -

JOHN DOE CORP., ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     By Order dated December 7, 2020, the Court directed the

defendants to show cause by December 18, 2020 why a default

judgment should not be entered against them.       The defendants

failed to respond.   The Clerk had entered a certificate of default

on December 4, 2020.    Therefore, the plaintiff is entitled to a

default judgment against the defendants.       The case is referred to

the Magistrate Judge for an inquest to determine the appropriate

judgment to be entered.

SO ORDERED.

Dated:    New York, New York
          February 9, 2021

                                       ____/s/ John G. Koeltl_______
                                             John G. Koeltl
                                       United States District Judge
